Citation Nr: 0202953	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  99-13-783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial evaluation for post-
operative right shoulder residuals, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from September July 1977 to 
June 1998.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination in February 1999 by the Winston-Salem, 
North Carolina Regional Office (RO).  In current status the 
case returns to the Board following the completion of 
development made pursuant to its November 2000 remand.

The Board notes that the veteran has appealed the initial 
rating assigned for the service-connected postoperative right 
shoulder residuals following the grant of service connection 
for that condition.  In light of the distinction noted by the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Board 
has recharacterized the issue as one involving the propriety 
of the initial evaluation assigned.  Furthermore, while an 
increased initial rating has been granted by the RO in a 
rating action in October 2001, the fact remains that an even 
higher rating can be assigned; hence, the grant of less than 
the maximum available rating does not "abrogate the pending 
appeal."  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher initial rating for post-
operative right shoulder residuals still remains in appellate 
status.


FINDING OF FACT

Since July 1998, the effective date of the grant of service 
connection, the veteran's right (major) shoulder disability 
has been manifested by pain, including pain on use, and 
fatigue, productive of functional impairment comparable to no 
more than limitation of motion of the arm at shoulder level.  



CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for post-operative right shoulder residuals (major) 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71 Code 5201 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records indicate that the veteran suffered 
from a Grade III shoulder separation in July 1981.  As a 
result, he underwent major surgery on his shoulder three 
times, Mumford procedures in 1982 and 1991, and a Weaver-Dunn 
procedure in 1996.  The veteran's service medical records 
indicate that he was seen regularly from July 1981 until his 
discharge, for right shoulder pain.  

On VA examination in November 1998 the veteran reported that 
he was presently working as a mechanic.  His current symptoms 
included tenderness of the anterior shoulder and pain of the 
anterior shoulder, laterally over the deltoid, on lifting the 
arm above shoulder level.  Examination of the right shoulder 
revealed a healed three-inch anterior linear scar, which was 
tender.  There was also tenderness in the subacromial area 
into the upper portion of the deltoid.  Range of motion was 
limited some by pain.  The veteran could forward elevate to 
180 degrees, but was uncomfortable after 120 degrees.  He 
could abduct to 120 degrees but was uncomfortable after 100 
degrees.  Internal rotation was comfortable to 90 degrees, 
extension to 40 degrees, and external rotation to 60 degrees.  
He maintained a good grip in the right hand without notable 
weakness.  The right shoulder lifted against weight when 
elevating to 90 degrees.  On rotation there was slight catch 
of impingement.  Reflexes were normal.  X-rays of the right 
shoulder showed abnormal findings suggesting either a chronic 
rotator cuff injury with surgical repair and/or chronic 
subluxation of the humeral head.  The diagnosis was 
postoperative separation of the right shoulder with Mumford 
and Weaver-Dunn operative repairs with residuals.  

In support of his claim, the veteran submitted the technician 
levels and qualifying standards from his employer.  He 
indicated that he could not meet the physical standards 
required for his position, which included routinely lifting 
and positioning various parts to perform repairs and service.  
He also indicated that he could not manually handle parts up 
to 50 pounds or use the mechanical hoist for heavier parts.  

Also of record is a statement from private physician R.J. 
Alioto, M.D. who evaluated the veteran in April 1999.  Dr. 
Alioto stated that because the veteran's range of motion and 
strength were relatively normal, there was a significant 
limitation of the amount of permanent impairment that could 
be derived.  However because of the veteran's previous 
surgeries, which were quite significant, and instability at 
the distal clavicle and acromial joint, the examiner 
concluded there was a 15 percent permanent impairment as it 
related to the right shoulder.  

At a videoconference hearing in August 2000 the veteran 
testified that he had loose movement in his right shoulder 
and that during daily activity his shoulder popped and 
cracked.  He had pain in the morning, which increased during 
the course of the day and caused numbness in his hand.  He 
testified that he has difficulty sleeping and that his right 
shoulder affected his lifestyle and ability to take care of 
his family.  He testified that his previous job as a mechanic 
required heavy lifting and that eventually he could not 
perform his job well enough to stay.  He then took another 
job at an assembly plant but the work aggravated his shoulder 
and he was asked to leave.  The veteran testified that he was 
currently employed as a manager at a store.  The veteran also 
testified that he would need further surgery in the future.  

On VA examination in February 2001 the examiner reported the 
veteran's history of right shoulder injury in service and the 
subsequent surgeries.  The veteran did not report any 
dislocation.  The veteran thought that he had full range of 
motion of the shoulder.  There was no evidence of arthritis.  
The examiner noted the veteran's past occupation in the 
service as a mechanic and his subsequent employment in a 
similar job after service, but due to problems with his right 
shoulder had to change to a slightly less strenuous job.  
However, he was doing heavy lifting of at least 100 pounds 
with both hands but as this became too difficult he moved to 
a job with lesser activity and lesser pay.  The examiner 
noted the veteran was trying to do as much as he could but 
not in the profession that he was most efficient in.  There 
were no prostheses.  

Examination of the right shoulder revealed a 3.5-inch scar in 
the anterior area of the right clavicle.  The veteran 
reported that it had been a very thin scar but it had widened 
and was now 3/4 inch wide.  On palpation the lateral border of 
the scar, irregular bone could be felt and this was extremely 
tender.  The veteran stated that he had full range of motion 
but the examiner indicated that the veteran's anterior 
elevation was actively limited to a maximum 130 degrees and 
lateral abduction limited to 118 degrees.  External rotation 
was accomplished to 90 degrees but internal rotation was only 
60 to degrees.  Previous X-rays of the right shoulder 
revealed a chronic subluxation.  The veteran stated that 
there was constant pain, which caused difficulty sleeping.  
However, if he abducted his shoulder to a little over 90 
degrees, possibly 100 degrees, the chronic subluxation then 
goes into joint and the veteran experienced the least amount 
of pain and could sleep for 2 to 4 hours with his arm in that 
position.  But once he moves the pain recurs.  

The veteran reported that two years ago the chronic 
subluxation produced a crepitus when he raised his arm, which 
had worsened, probably due to the subluxation and the humeral 
impinging on the lower glenoid fossa.  When he raises his 
arm, the humerus apparently goes into joint and reduces the 
pain of the margin of the glenoid fossa.  The examiner noted 
the old X-ray also indicated that one-third of the distal 
clavicle had been removed.  There was evidence of 
calcification as if the rotator cuff had been torn and had 
calcified below the glenohumeral joint.  Current X-rays 
showed post surgical and/or posttraumatic changes of the 
right shoulder with resection of the distal third of the 
clavicle.  There appeared to be some loose bodies of the 
shoulder adjacent to the coracoid.  It was noted that the 
humeral head was slightly inferior to the glenoid, possibly 
representing some degree of chronic dislocation.  If so, 
there has been no further progression.  There was no acute 
process identified.  

With regard to looseness of the right shoulder, the examiner 
noted apparent chronic subluxation with the veteran standing 
and the arm hanging down.  However, in order to sleep, he 
abducts his shoulder, which puts the joint back in place, 
decreases the pain and allows for a few hours sleep.  The 
examiner concluded that this indicated looseness of the right 
shoulder.  

The veteran stated that he could lift 150 pounds with his 
left arm and that his right arm may be able to lift as much 
as 30 pounds, which the examiner found to be an accurate 
estimate.  The veteran's right arm becomes very tired from 
overuse, limiting anterior elevation to 45 degrees and 
lateral abduction to 40 degrees as measured by goniometer, 
and where he felt the maximum he could do.  The veteran 
reported some incoordination in the morning.  For example, 
when trying to pour orange juice from a gallon container held 
in right hand into a glass held in his left hand he could not 
stabilize the motion and would miss the glass.  Therefore, he 
has learned to put the glass on the table and hold the gallon 
container in both hands.  

In terms of additional range of motion lost, the examiner 
noted that incoordination is not a loss of motion.  With 
respect to fatigability, anterior elevation went from 130 
degrees down to 45 degrees, an 85-degree loss of elevation.  
Lateral abduction was only to 40 degrees, a 78-degree loss of 
lateral abduction.  Weakening did not change the amount of 
movement.  

Flare-ups only occur when the veteran overworks his shoulder 
and that would be equal to the fatigue as far as movement of 
the shoulder.  The veteran stated that weather changes also 
tend to bother his shoulder, decreasing his motion to 
approximately the same as fatigue.  In the case of the 
weather and fatigue added together, the veteran stated he 
just could not move his arm.  He had no elevation at all, 
losing the whole 130-degree anterior elevation and the 118-
degree lateral abduction, which may help to understand the 
veteran's situation.  The examiner noted also that the 
shoulder appeared to sag compared to the left and this would 
give him some problem in that it could be due to the 
subluxation.  Also the scapula-humeral joint dislocation may 
be what makes the shoulder appear to sag because with the arm 
laterally abducted this inconsistency of the shoulder 
disappears.  There was no problem with the clavicle or 
scapula relative to dislocation or non-union.  

In response to a request for development the veteran 
indicated that he had not received any other treatment for 
his right shoulder other than what was already of record.  

In October 2001, the RO rated the disability as 30 percent 
disabling, effective July 1, 1998 under Code 5201.

Analysis

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

In this particular case, although the RO did not have the 
benefit of the explicit provisions of the VCAA, the RO 
nevertheless made reasonable efforts to develop the record, 
in that the service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  The veteran has subsequently undergone VA 
compensation examinations in November 1998 and February 2001, 
and copies of the examination reports have been associated 
with the file.  Moreover, the record reflects that the 
February 1999 rating decision, the May 1999 Statement of the 
Case, and the October 2001 Supplemental Statement of the Case 
addressed the law and the evidentiary shortcomings of the 
veteran's claim.  The veteran was afforded a videoconference 
hearing in August 2000.  The veteran has not alluded to other 
evidence not of record and, indeed, the Board is unable to 
identify any such evidence.  Thus, the veteran has received 
the notice and the assistance contemplated by law.  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Thus, the claim is ready to be 
reviewed on the merits.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2001), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet.App. 119 (1999).

In January 1998, the RO received the veteran's application 
for VA benefits.  After reviewing the veteran's service 
medical records and the November 1998 VA examination, the RO 
granted service connection for postoperative right shoulder 
residuals, and assigned a 10 percent rating, effective July 
1, 1998, the day following the veteran's discharge from 
service.  The RO originally rated the veteran's right 
shoulder disability by analogy to impairment of the clavicle 
or scapula, under 38 C.F.R. § 4.71(a), Code 5203.  However, 
under Diagnostic Code 5203, the maximum rating for impairment 
of the scapula or clavicle is 20 percent.  Thus, that code 
would not provide a basis for a higher rating. 

Alternatively, a rating may be assigned based on the 
impairment of function of a contiguous joint.  The medical 
records and examination obtained pursuant to the development 
in this appeal now indicate the principal manifestation as 
painful limitation of motion of the right upper extremity 
(major).  The Board concludes that the component of 
limitation of motion affects the choice of diagnostic codes 
used in evaluating the disability.  In this case, a rating 
for limitation of motion of the arm, Code 5201, would allow 
for a 20 percent rating for limitation "at shoulder level", 
with a higher rating of 30 percent for the major extremity 
applicable where motion of the arm is limited to midway 
between the side and shoulder level.  Where motion of the arm 
is limited to only 25 degrees from the side, a 40 percent 
rating is warranted if the major extremity is affected.  38 
C.F.R.  § 4.71(a), Code 5201 (2001).  

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2001).

The veteran is presently assigned a 30 percent rating for a 
right shoulder injury pursuant to 38 C.F.R. § 4.71a, Code 
5201.  The Board notes that the veteran's right arm is his 
major extremity.

Since his separation from service, the veteran has 
consistently complained of right shoulder pain.  On VA 
medical examination in November 1998, the examiner concluded 
that the veteran's right shoulder disability was productive 
of limitation of motion on abduction to 100 degrees with 
pain, i.e., he was capable of reaching the arm to a point 
slightly higher than shoulder level when performing 
abduction.  The most recent examination in February 2001 
disclosed that the veteran achieved 118 degrees of abduction 
on the right but due to pain and fatigue could only achieve 
40 degrees of abduction, a point somewhat lower than shoulder 
level.  At that time active forward elevation of the right 
shoulder was to 130 degrees, which became uncomfortable after 
45 degrees.  In order to be entitled to a higher evaluation, 
limitation of motion of the arm must be to no more than 25 
degrees from the side.  This has not been demonstrated.

Further, the Board first notes that each disability must be 
viewed in relation to its history.  See 38 C.F.R. § 4.1 
(2001).  In this case, the medical evidence dated prior to 
the date of service connection (i.e., prior to July 1998) 
consists of service medical records, which are useful to show 
the veteran's condition as of the date of service connection.  
However, the symptomatology reported during the pendency of 
this appeal has remained essentially constant.  The Board 
notes that aside from undergoing VA rating examinations in 
1998 and 2001, there is no objective indication that the 
veteran has sought or received any regular treatment for his 
right shoulder, nor is he taking prescribed medications.  
Moreover, the veteran has not had further surgery since his 
last operation in 1996 and the right shoulder injury is not 
so severe as to necessitate the use of braces or other 
special devices.

The veteran's contention that in the case of the weather 
changes and fatigue added together, he had no elevation or 
abduction at all, although deemed truthful and probative of 
symptomatology, is not competent or credible evidence to 
establish all criteria required for a higher rating.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  Furthermore, as 
noted, disability ratings are made by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected right shoulder disability is evaluated, are more 
probative than the subjective evidence of increased 
disability.

The Board further finds that there are no other diagnostic 
code provisions that would provide a basis for a higher 
evaluation.  Diagnostic Code 5200 requires evidence of 
ankylosis of the scapulohumeral articulation.  Moreover, the 
evidence does not show disability warranting an increased or 
separate rating under Diagnostic Code 5202.  In fact, there 
is no competent evidence that the veteran has fibrous union, 
nonunion or loss of the head of the humerus.  As the evidence 
associated with the claims file does not demonstrate any of 
the aforementioned disorders, Diagnostic Code 5201 remains 
the only appropriate code under which to rate the veteran's 
right shoulder injury.

There are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is warranted in order to recognize 
further functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, there is evidence of painful motion, fatigue and 
incoordination.  The 2001 examiner has specifically noted 
that pain and fatigue could further limit functional ability 
during flare-ups.  However, neither the veteran nor the 
examiner established that the functional loss would equate to 
limitation of motion of the right arm to 25 degrees from the 
side.  In essence, the evidence shows that, although there is 
some painful motion and fatigue, there is an absence of 
actual limitation of motion or the functional equivalent of 
limitation of motion to 25 degrees from the side.  Further, 
there is no evidence of swelling, discoloration or weakness 
indicative of significant functional loss not already 
included in the assigned 30 evaluation.  Although the effect 
of the veteran's pain must be considered when making a rating 
determination, under the circumstances of this case the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet.App. 194 (1997).

The current level of disability shown is encompassed by the 
rating assigned and with due consideration to the provisions 
of 38 C.F.R. § 4.7, a higher evaluation  is not warranted for 
any portion of the time period under consideration.  The 
Board has considered staged ratings, under Fenderson v. West, 
12 Vet.App. 119 (1999), but concludes that they are not 
warranted as the veteran's right shoulder disability is not 
shown to have been more than 30 percent disabling at any time 
since service separation.  In making this determination, the 
Board has considered the veteran's contentions and 
allegations of entitlement, which are considered credible 
insofar as he described impairment due to his service-
connected disability. 

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected right shoulder disability, 
interference with his employment is foreseeable.  However, 
the record does not reflect frequent periods of 
hospitalization because of the service-connected disability 
in question, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Other than the shoulder surgeries in service the 
record does not indicate or contain reference to frequent 
hospitalization for treatment of his service-connected 
shoulder disorders.  Further, although he does have 
significant work impairment in manual labor, particularly 
involving heavy lifting, due to his right shoulder 
disability, there is no indication that he could not perform 
less manual labor intensive work.  In fact, during his 
videoconference hearing the veteran testified that he was 
able to obtain alternative employment due to his service-
connected right shoulder.  Thus, the evidence of record does 
not reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional case where his 
currently assigned disability rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet.App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet.App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In any event, the VA has an obligation under 38 U.S.C.A. 
§ 5106 (West 1991) to advise a veteran of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the veteran is hereby notified that preliminary 
review indicates that the evidence necessary for 
consideration of his claim on an extra schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel and medical 
data, etc.) as well as competent medical evidence of frequent 
periods of inpatient care, due solely to the service-
connected disability at issue.  See Spurgeon, supra.  
Accordingly, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for a claim for increased VA benefits on a 
extraschedular basis.  See Robinette v. Brown , 8 Vet. App. 
69, 80 (1995).  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-operative right shoulder residuals is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


